UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 10-6874


CURTIS SHULER,

                 Plaintiff - Appellant,

          v.

RICHARD NEELY, Superintendent of Lanesboro Correctional
Institution;   J.   BENNETT,   Superintendent   of  Lanesboro
Correctional Institution; J. ATWATER, Mailroom Supervisor,
Lanesboro    Correctional    Institution;    STEVIE   MILLER,
Correctional Officer, Lanesboro Correctional Institution,

                 Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Graham C. Mullen,
Senior District Judge. (3:10-cv-00254-GCM)


Submitted:   October 14, 2010              Decided:   October 22, 2010


Before MOTZ, KING, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Curtis Shuler, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Curtis    Shuler    appeals    the   district   court’s   order

dismissing his 42 U.S.C. § 1983 (2006) complaint under 28 U.S.C.

§ 1915A(b) (2006).      We have reviewed the record and find no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.       See Shuler v. Neely, No. 3:10-cv-00254-

GCM (W.D.N.C. June 15, 2010).           We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                AFFIRMED




                                   2